internal_revenue_service number release date index number ------------------------------------------------------------ ------------------ ------------------------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b07 plr-139460-12 date date taxpayer state1 a b c d date1 date2 date3 date4 ----------------------------------------------------------------- -------------- ----------- -------------------- ------------------- -------------------------------- ---------------------------- --------------------------- --------------------------- --------------------- dear ------------------------- this letter responds to a letter dated date1 and supplemental information provided on date2 submitted by taxpayer requesting a letter_ruling under sec_446 of the internal_revenue_code on whether a change in computing depreciation for purposes of computing earnings_and_profits e_p of taxpayer is a change in method_of_accounting under sec_446 and sec_481 facts taxpayer is a domestic subchapter_c_corporation incorporated in state1 engaged in the a business and also is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return it provides certain core and related_services in connection with its a business for b and c taxpayer plans to make a reit election for federal_income_tax purposes under beginning with the taxable_year ending date3 plr-139460-12 taxpayer uses d in its trade_or_business on date4 taxpayer filed a form_3115 application_for change in accounting_method to change its method_of_accounting for depreciation for d for federal_income_tax purposes under taxpayer’s current method_of_accounting for federal_income_tax purposes taxpayer classified the d placed_in_service after as 5-year_property under sec_168 depreciating it under the general depreciation system of sec_168 gds for e_p purposes taxpayer depreciated the d placed_in_service after under the alternative_depreciation_system of sec_168 ads using a 9-year recovery_period further for federal_income_tax purposes taxpayer classified and depreciated the d placed_in_service after and before as 5-year_property under sec_168 as in effect on the day before the enactment of the tax_reform_act_of_1986 acrs for e_p purposes taxpayer depreciated the d placed_in_service after and before using a 12-year recovery_period in accordance with sec_312 as in effect on the day before the enactment of the tax_reform_act_of_1986 former sec_312 under taxpayer’s proposed method_of_accounting for federal_income_tax purposes taxpayer will classify the d placed_in_service after as nonresidential_real_property under sec_168 depreciating it under the gds using the straight-line method_of_depreciation the mid-month_convention and a 39-year recovery_period sec_168 c and d a under sec_312 in computing its e_p taxpayer is required to depreciate its nonresidential_real_property placed_in_service after under the ads using the straight-line method_of_depreciation the mid-month_convention and a 40-year recovery_period for federal_income_tax purposes taxpayer also proposes to classify and depreciate the d placed_in_service after and before as 15-year real_property 18-year real_property or 19-year real_property as applicable under acrs under former sec_312 in computing its e_p taxpayer is required to depreciate the year real_property 18-year real_property or 19-year real_property using a 40-year recovery_period for d placed_in_service after and before or a 35-year recovery_period for d placed_in_service after and before rulings requested a change in computing depreciation for e_p purposes under sec_312 is a change in method_of_accounting under sec_446 and sec_481 accordingly taxpayer must request the consent of the secretary to change its method of computing depreciation for e_p purposes and in computing e_p shall take a sec_481 adjustment into account over the same adjustment period as is required for changes in depreciation methods for federal_income_tax purposes alternatively if the change in computing depreciation for e_p purposes under sec_312 is not a change in method_of_accounting under sec_446 and sec_481 plr-139460-12 taxpayer can implement the change in computing depreciation for e_p purposes in the manner provided in sec_1_446-1 or v of the income_tax regulations specifically taxpayer may correct the depreciation used for e_p purposes by taking the adjusted_basis of the property at the beginning of the taxable_year of change and use the proper depreciation method convention and recovery_period to compute depreciation over the remaining recovery_period law and analysis sec_446 generally provides that taxable_income shall be computed under a method_of_accounting on the basis of which the taxpayer regularly computes income in keeping its books sec_1_446-1 provides that a taxpayer filing its first return may adopt any permissible method_of_accounting in computing taxable_income for the taxable_year covered by such return sec_446 generally provides that a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes the taxpayer’s income in keeping the taxpayer’s books shall before computing the taxpayer’s taxable_income under the new method secure the consent of the secretary sec_1_446-1 provides that a taxpayer who changes the method_of_accounting employed in keeping the taxpayer’s books shall before computing the taxpayer’s income upon such new method for purposes of taxation secure the consent of the commissioner a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item that involved the proper time for the inclusion of the item in income or the taking of a deduction sec_1 e ii a in determining whether a taxpayer’s accounting practice for an item involves timing generally the relevant question is whether the practice permanently changes the amount of a taxpayer’s lifetime taxable_income if the practice does not permanently affect the taxpayer’s lifetime taxable_income but does or could change the taxable_year in which income is reported it involves timing and is therefore a method_of_accounting see revproc_91_31 1991_1_cb_566 revproc_2011_14 2011_4_irb_330 a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in the computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction sec_1_446-1 plr-139460-12 a change in the period of recovery a change in the convention or a change in the depreciation method of a depreciable asset is a change in method_of_accounting under sec_446 see e ii d i sec_481 provides that in computing the taxpayer’s taxable_income for the taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in method_of_accounting initiated by the taxpayer revproc_2011_14 2011_4_irb_330 as modified by revproc_2012_39 2012_41_irb_470 automatic consent procedures and revproc_97_27 1997_1_cb_680 as amplified and modified by revproc_2002_19 2002_1_cb_696 as amplified and clarified by revproc_2002_54 2002_2_cb_432 as modified by revproc_2007_67 2007_2_cb_1072 as modified by revproc_2009_39 2009_38_irb_371 as modified by revproc_2011_14 and as modified by revproc_2012_39 advance consent procedures provide the administrative procedures to request consent to change a method_of_accounting under sec_446 revproc_2011_14 is the exclusive procedure to request a change in method_of_accounting that is expressly described in its appendix sec_312 generally provides that on the distribution_of_property by a corporation with respect to its stock the e_p of the corporation to the extent thereof shall be decreased by the sum of the amount of money the principal_amount of the obligations of such corporation or in the case of obligations having original_issue_discount the aggregate price of such obligations and the adjusted_basis of the other_property so distributed sec_1_312-6 provides that due consideration must be given to the facts and while mere bookkeeping entries increasing or decreasing surplus will not be conclusive the amount of the e_p in any case will be dependent on the method_of_accounting properly employed in computing taxable_income or net_income as the case may be for instance a corporation keeping its books and filing its income_tax returns on the cash receipts and disbursements basis may not use the accrual basis in determining e_p sec_312 generally provides that for purposes of computing e_p of a corporation the allowance for depreciation shall be determined using the straight-line method_of_depreciation sec_312 generally provides that in the case of tangible_property to which sec_168 applies the adjustment to e_p for depreciation for any plr-139460-12 taxable_year shall be determined under the ads therefore in the computation of e_p the recovery_period for nonresidential_real_property i sec_40 years sec_168 and sec_312 former sec_312 generally provided that in the case of recovery_property within the meaning of acrs the adjustment to e_p for depreciation for any taxable_year shall be the amount determined using the straight-line method using a half year convention in the case of property other than 15-year real_property 18-year real_property or 19-year property and without regard to salvage_value and using a recovery_period determined in accordance with the table under former sec_312 therefore in the computation of e_p the recovery_period i sec_40 years generally for real_property placed_in_service after and before and i sec_35 years generally for real_property placed_in_service after and before former sec_312 revproc_79_47 1979_2_cb_528 provides the procedures outlining the effect on e_p resulting from an adjustment required by sec_481 for a change in method_of_accounting for taxable_income purposes under sec_446 in order to prevent distortions when computing e_p current and accumulated available for the payment of dividends the taxpayer shall follow its new method for reporting taxable_income and shall take the applicable sec_481 adjustment into account over the same period as it does for purposes of computing taxable_income issue for property subject_to sec_168 or acrs the depreciation deduction for taxable_income is not the same for e_p purposes taxpayer is changing its method of computing depreciation for taxable_income and e_p purposes taxpayer’s first requested ruling is whether a change in computing depreciation for e_p purposes under sec_312 or former sec_312 is a change in method_of_accounting under sec_446 and sec_481 such that consent of the secretary is required to make that change separate and apart from the consent required to change its method of computing depreciation for taxable_income purposes in the instant case taxpayer filed a form_3115 on date4 under revproc_2011_14 to change its method of computing depreciation for d for taxable_income purposes the changes in taxpayer’s depreciation method recovery_period from a year recovery_period to a 39-year recovery_period and convention for d for taxable_income purposes are changes in methods_of_accounting under sec_446 and sec_481 see sec_1_446-1 changes in depreciation method convention and recovery_period to compute taxable_income are changes in methods_of_accounting under sec_446 when taxpayer changed its method_of_accounting for depreciation for d for taxable_income purposes a correlative change to taxpayer’s method of computing plr-139460-12 depreciation for e_p purposes for d was required sec_312 and sec_1_312-6 see also former sec_312 accordingly here when taxpayer changed its method_of_accounting for depreciation for taxable_income purposes no additional consent is required for taxpayer to make the required correlative change in computing its depreciation for e_p purposes revproc_79_47 recognizes that the sec_481 adjustment resulting from a change in method_of_accounting for taxable_income purposes may create a distortion in e_p available for distribution in the year_of_change and provides that the required sec_481 adjustment for taxable_income purposes shall be spread for e_p purposes over the same adjustment period as that used for taxable_income purposes however as stated above sec_312 and former sec_312 requires taxpayer to use a different method of computing depreciation for d for e_p purposes than is permitted for taxable_income purposes as such additional adjustments to e_p under sec_312 and the accompanying regulations are necessary to correctly compute taxpayer’s current and accumulated e_p to comply with sec_312 and former sec_312 issue if the change in computing depreciation for e_p purposes under sec_312 is not a change in method_of_accounting requiring additional consent under sec_446 and sec_481 taxpayer requests a ruling that it may implement its change in computing depreciation for e_p purposes by taking the adjusted_basis of the property at the beginning of the taxable_year of change for e_p purposes and use the proper depreciation method convention and recovery_period for e_p purposes to compute depreciation for e_p purposes over the remaining recovery_period taxpayer’s second requested ruling is consistent with sec_1_446-1 or v these regulation sections provide how a taxpayer corrects a change in the useful_life or a change in the placed-in-service date of a depreciable asset for taxable_income purposes neither change generally is a change in method_of_accounting under sec_446 and sec_481 however sec_1_446-1 or v does not provide guidance on how to change depreciation for e_p purposes in the instant case taxpayer is changing its method_of_accounting for depreciation of d for taxable_income purposes under sec_446 and sec_481 and shall take into account the required sec_481 adjustment in computing taxable_income taxpayer also is changing its depreciation of d for e_p purposes in correcting this change in depreciation for e_p purposes taxpayer shall take into account the adjustment that must be made to its e_p due to the change in computing e_p for depreciation of d over the same period of time as taxpayer does for the sec_481 adjustment due to the change in method_of_accounting for depreciation of d for taxable_income purposes under sec_446 plr-139460-12 conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law and analysis discussion above we conclude that a change in taxpayer’s method_of_accounting for depreciation of d for taxable_income purposes under sec_446 and sec_481 requires a correlative change in computing depreciation of d for e_p purposes under sec_312 or former sec_312 accordingly consent of the secretary is not required to make that change for e_p purposes separate and apart from the consent required to change its method_of_accounting for depreciation for taxable_income purposes further because the depreciation deduction for d for taxable_income is not the same for e_p purposes additional adjustments are required to account for the change in computing depreciation for e_p purposes which are made under sec_312 and the accompanying regulations because taxpayer must take into account the sec_481 adjustment arising from the change in method_of_accounting for depreciation for taxable_income purposes over years taxpayer in computing e_p shall take the correlative adjustments arising from the change in computing depreciation for e_p purposes over the same period of time as it takes into account such sec_481 adjustment see revproc_79_47 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter_ruling no opinion is expressed or implied as to whether the assets that are the subject of the letter_ruling are nonresidential_real_property under sec_168 or are 15-year real_property 18-year real_property or 19-year real_property under acrs further no opinion is expressed or implied regarding the tax consequences of taxpayer’s proposed reit_conversion on the sec_481 adjustment period or e_p adjustments at the time of the reit_conversion plr-139460-12 this letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representatives we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
